DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed November 24, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 16, line 10 “d22” has been changed to --22--.

Allowable Subject Matter
Claims 1-10, 12-14, 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable over the prior art because Claim 1 sets forth first and second 22 AWG CXTW decorative lighting power wires, a plurality of internally-reinforced 22 AWG CXTW intermediate decorative-lighting wires, each of the plurality of internally-reinforced 22 AWG CXTW intermediate decorative lighting wires including a conductor portion that includes a plurality of conductor strands, each strand having copper, one or more reinforcing strands, and an insulating jacket covering the conductor portion and 
Claims 8-10 and 12-14 are allowable over the prior art because Claim 8 sets forth first and second decorative power wires, a plurality of internally reinforced 22 AWG CXTW intermediate decorative lighting wires, each of the plurality of internally reinforced 22 AWG CXTW intermediate decorative lighting wires including a group of conductor strands positioned such that at least one conductor strand of the plurality of conductor strands is positioned at a center of the internally reinforced decorative lighting wire, the group of conductor strands having pairs of conductor strands, each of pair of conductor strands having a first conductor strand and a second conductor strand, the 
Claims 16-18 and 20 are allowable over the prior art because Claim 16 sets forth first and second decorative power wires, a plurality of internally reinforced 22 AWG CXTW intermediate decorative lighting wires, each of the plurality of internally reinforced 22 AWG CXTW intermediate decorative lighting wires including a conductor portion that includes a plurality of conductor strands forming a group of conductor strands, the group of conductor strands positioned at a center of the internally reinforced 22 AWG CXTW intermediate decorative lighting wire such that at least one conductor strand of the plurality of conductor strands is positioned at the centered of the internally reinforced 22 AWG CXTW intermediate decorative lighting wire, the group of conductor strands having outer conductor strands and an inner conductor strand, the outer conductor strands surrounding the inner conductor strand, one or more reinforcing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PEGGY A NEILS/Primary Examiner, Art Unit 2875